MEMORANDUM ***
Fang Di Chen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’s (“BIA”) denial of asylum and withholding of removal.
Petitioner established that his wife suffered the forced insertion of an IUD following the birth of their first child in 2003. He did not establish the basis for any presumption that he will suffer any form of *637persecution on his return to China. See 8 C.F.R. § 208.13(b)(1). As the BIA noted, it was not the petitioner who suffered past persecution, even assuming the forced insertion of the device for a limited period would constitute past persecution.
The BIA also correctly determined that he did not demonstrate a well-founded fear of future persecution, particularly because he and his wife will be permitted to have another child later this year.
Petitioner did not raise his challenge to the denial of his Convention Against Torture claim to the BIA. It is therefore unex-hausted, and this court cannot review it. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
The petition is therefore DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.